232 F.2d 626
Woodrow W. HOOD, Peggy Ann Hood, Lever Ray, Irma Ray, HenryLowrey, and Ruth Lowrey, Appellants,v.BOARD OF TRUSTEES OF SUMTER COUNTY SCHOOL DISTRICT NO. 2,SUMTER COUNTY, SOUTH CAROLINA, J. E. Mayes, Jr., Chairman ofsaid Board, H. E. Kirven, C. W. Goodman, W. T. Brogdon, J.Elbert Davis, Jr., Members of said Board, Appellees.
No. 7163.
United States Court of Appeals Fourth Circuit.
Argued April 24, 1956.Decided April 25, 1956.

A. S. Merrimon, Sumter, S.C., for appellants.
John S. Wilson, Sumter, S. C.  (Shepard K. Nash and L. E. Purdy, Sumter, S.C., on brief), for appellees.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of a motion for summary judgment in an action by school children for an injunction to prevent discrimination on the ground of race.  As the denial of motion for summary judgment is not a final judgment in the case, we can entertain the appeal only by considering the denial of the motion as a denial of injunctive relief.  So considered, the order denying such relief must be affirmed, as the administrative remedies prescribed by the recent South Carolina statute1 have not been exhausted.  Carson v. Board of Education of McDowell County, 4 Cir., 227 F.2d 789.  As plaintiffs were not entitled to injunctive relief for this reason, we affirm the order in so far as it denies an injunction, without passing upon other questions raised in the case or approving the reasoning of the court below in denying the motion for summary judgment.


2
Affirmed.



1
 An Act to amend sections 21-103 and 21-46 of the Code of Laws of South Carolina, 1952, Approved March 8, 1956